El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Antonio .Sabat Carattini adquirió por adjudicación en pleito que siguió contra Gregoria Rivera la propiedad de una casa en la calle de la Unión de Salinas. Posteriormente fué embargada y anunciada la venta de esa casa en pleito que sigue Enrique Yalera contra Venancio López, esposo de Gregoria Rivera, y en tal situación presentó Sabat Carattini en el Tribunal de Distrito de Ponce demanda jurada de ter-cería contra Valera y contra López solicitando además que mientras se resolvía y para evitar la venta y pleitos poste-riores se dictase una orden de injunction provisional que fué decretado después de haber sido oídas las partes y de pre-sentarse prueba documental y declaraciones juradas (affidavits) tendentes a probar, la de Sabat Carattini, que la finca fué adquirida por Gregoria Rivera antes de su matrimonio con Venancio López, y la de éste, que le pertenece la casa en cuestión.
Contra la orden que decretó el injunction provisional es *145que se estableció este recurso de apelación por los deman-dados.
El primer error qne los apelantes atribuyen al tribunal a- quo es que dictó la orden de comparecencia para mostrar causa para que no se decretara el injunction preliminar y que lo decretó sin tener ante sí becbos que justificaran el ejercicio de su jurisdicción.
Como liemos consignado antes, siendo una demanda de tercería se trata con ella de obtener la declaración de qne la finca pertenece en propiedad al demandante, y no a Ve-nancio López, a los efectos de que no pueda hacerla vender Enrique Valera para ejecutar sentencia que obtuvo contra López. La demanda está jurada y expone que Valera trata de ejecutar su sentencia contra López estando fijado día para la venta de dicha casa, que si se vendiera se le ocasionarían graves perjuicios porque le privaría de sus rentas, parali-zaría sus negocios, agotando una de sus fuentes de ingresos, como lo es la mencionada finca, y que se vería obligado a entablar una multitud de acciones basta lograr que su derecho pudiera prevalecer.
Esos hechos justificaron el ejercicio de la jurisdicción del tribunal que conoce de la demanda de tercería porque la sec-ción 16 (a), agregada en 1908 a la ley de 1907 sobre tercerías,, faculta a los jueces que conocen de ellas para suspender me-diante interdicto prohibitorio (injunction) la subasta de los', bienes de acuerdo con la ley definiendo los injunctions de-1906; y en la sección 3 de esta ley figuran los casos 2 y 6 según los cuales puede concederse el injunction cuando de la, petición o declaración jurada resultare que la comisión o continuación de algún acto, durante el litigio, habrá de causar-pérdida o daños de consideración o irreparables a alguna dé-las partes', y también cuando la restricción fuere necesaria para impedir una multiplicidad de-procedimientos judiciales.. La petición claramente está comprendida en el primero de estos casos y puede también estimarse comprendida en el segundo, pues si bien la alegación respecto a multiplicidad *146de acciones es algo incierta porque no expone cuáles son los procedimientos que pueden surgir, sin embargo, podemos ver que si otra persona comprare la casa en la subasta tendría el tercerista que establecer también pleito contra ella.
En cuanto a la orden decretando el injunction no existe error en su expedición porque la prueba demostró que Sabat Carattini tiene un título de la finca en cuestión y que Yalera trata de venderla como de la propiedad de López, hechos que con los otros alegados son bastantes para decretar la pro-hibición de la venta que intenta Valera hasta que se decida en el pleito quién es el verdadero dueño de ella. La prueba sobre este último extremo es más propia del juicio de ter-cería que de la petición incidental de injunction provisional por cuanto lo único que éste resuelve es que las cosas queden in statu quo hasta que se resuelva a quién pertenece la casa discutida.
El otro error que se alega es que estando en litigio el título de propiedad de la casa en cuestión el tribunal abusó de su discreción al conceder el injunction.
El único argumento en apoyo de esa proposición es la cita que se „ hace del caso de Sucesión Pérez v. Márquez, 19 D. P. R. 726 que es distinto del presente pues si en él- se con-firmó la resolución que negó la expedición del auto fué porque se demostró que la parte peticionaria no estaba en posesión de la finca como alegaba, sino la parte contraria y, por tanto, no se le podía prohibir que ejecutara actos de posesión.
La resolución apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.